Gunderson, J., and Schouweiler, D. J.,1
concurring:
*196In general, we agree with our brethren. However, we feel one point should be amplified, i.e., that the court’s decision today does not validate all of counsel’s various contentions concerning the sweep of NRS 463.151 through NRS 463.155.
For example, respondent’s counsel has asserted, in effect, that NRS 463.151 through NRS 463.155 should be construed so as to preclude an “excluded person” from entering upon any property owned by a gaming licensee, under any circumstances. In counsel’s view, the statute applies even though the portion of the premises visited is not devoted to gaming, and even when it is entered in the exercise of fundamental constitutional rights.
Thus, if we understand counsel’s contentions, and “excluded person” could not even enter the Union Plaza Hotel in Las Vegas en route to the railway station, which is situated within that hotel. This is so, respondent’s counsel seems to contend, even though the direct route through the hotel to the station is far from the casino, and the station itself is about a city block distant from any gaming activities. From comments at oral argument, we gather respondent’s counsel also may think that an “excluded person” could neither lawfully attend political events on the non-gaming portion of a gaming licensee’s premises, nor visit any of the professional practitioners such as physicians who commonly occupy office space in hotel-casino complexes, nor pursue any other legitimate pursuits on the non-gaming portion of a gaming licensee’s premises. Indeed, as respondent’s counsel would construe NRS 463.151 through NRS 463.155, an “excluded person” traveling by bus through Nevada could not even visit the lavatories in several of our established bus stations, or eat at the lunch counters during rest stops, because those facilities are in buildings also occupied by casinos. On the other hand, appellant’s counsel urges that such-draconian applications of NRS 463.151 through NRS 463.155 would unduly impinge on constitutional rights and freedoms.
Of course, the cases imagined by the parties’ counsel are not now, and may never be, before this court. Upon remand to the Gaming Commission, findings of fact may or may not be made that will support an order placing appellant on the list of “excluded persons.” Thereafter, appellant and law enforcement officers might or might not act in ways which would raise, in concrete factual settings, constitutional issues that are now purely hypothetical. It is not the function of this court to provide abstract answers to moot or hypothetical questions. See, e.g., Williams v. State, 97 Nev. 1, 5 n. 4, 620 P.2d 1263 (1981); Spears v. Spears, 95 Nev. 416, 418, 596 P.2d 210 (1979); Union Pacific R.R. Co. v. Adams, 77 Nev. 282, 290, 362 P.2d 450 *197(1961). Moreover, all statutes should be construed so as to render them constitutional, whenever possible, Anaya v. State, 96 Nev. 119, 123, 606 P.2d 156 (1980), and criminal statutes must be strictly construed. Sheriff v. Hanks, 91 Nev. 57, 60, 530 P.2d 1191 (1975).

The Governor designated the Honorable Robert L. Schouweiler, Judge of the Second Judicial District Court, to sit in the place of Senior Justice David Zenoff, who was unavailable to sit. (Justice Zenoff had been sitting with the court pursuant to general order of assignment by the Chief Justice, in place of Justice Cameron Batjer, who had retired.) Nev. Const., art. 6, § 4.